Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application has been determined to be allowable for the same reasons set forth in parent application 12,425,361 (now patent US 10,588,527).  The best prior art of record includes Prystowsky et al (US 7,212,850), Valikai et al (US 5,948,005), Jamar et al (US 6,583,796), Marcus et al (US 2008/0071580), and Hanoun (US 2007/0232455).  The cited prior art references above are representative of the state of the art and detail various means for calculating and displaying physiological parameters.  Further explanation and examples of how the prior art indicates this monitored data is explained in the non-final rejection of application 12/425,361 dated 12/13/2018.  The Prystowsky reference, in particular, details detection of atrial fibrillation in a patient and generation of a report that displays atrial fibrillation burden over a monitoring period.  However, Prystowsky, in combination with the other cited references, does not explicitly disclose “integrating atrial fibrillation, taking into account number and duration of atrial fibrillation episodes, wherein the duration is calculated as time between on-set and off-set of the atrial fibrillation event” as required in instant independent claims 45 and 56, in combination with other recited elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799